EXHIBIT 10.2.21

AMENDMENT NUMBER ONE TO

EMPLOYMENT AGREEMENT

WHEREAS, AirCell LLC (the “Company”) and Margee Elias (the “Executive”) have
heretofore entered into an Employment Agreement dated as of January 1, 2008 (the
“Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Agreement to comply
with final regulations issued under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

NOW, THEREFORE, pursuant to Section 17 of the Agreement, the Agreement is hereby
amended as follows, effective as of January 1, 2009:

1.    Section 3(a) of the Agreement is hereby amended by deleting the second
sentence thereof, and inserting the following sentence in its place:

In addition, Executive shall be eligible for an annual bonus with a target of
thirty percent (30%) of Base Salary under an annual bonus program that shall be
administered by the Board of Directors, pursuant to which the annual bonus
payable with respect to any fiscal year shall be paid within the 21⁄2-month
period beginning on the first day after the end of such fiscal year.

2.    Section 9(a) of the Agreement is hereby amended by inserting the phrase “,
not later than 45 days after the date of such termination,” immediately after
the phrase “upon execution of a separation agreement,” where it appears in the
first sentence thereof.



--------------------------------------------------------------------------------

3.    The Agreement is hereby amended by renumbering Sect ions 15 through 19,
and all references thereto, as Sections 16 through 20, respectively, and by
adding the following new Section 15, to read as follows:

15. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “ Code”), and
shall be interpreted and construed consistently with such intent. The payments
to Executive pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.40 9 A-1(b)(9)(iii)
or as short-term deferrals pursuant to Treasury regulation § l. 409A-l (b)(4).
ln the event the terms of this Agreement would subject Executive to taxes or
penalties under Section 409A of the Code (“409A Penalties”), the Company and
Executive shall cooperate diligently to amend the terms of the Agreement to
avoid such 409A Penalties, to the extent possible. To the extent any amounts
under this Agreement are payable by reference to Executive’ s “termination of
employment,” such term shall be deemed to refer to Executive’ s “separation from
service,” within the meaning of Section 409A of the Code. Notwithstanding any
other provision in this Agreement, if Executive is a “ specified employee,” as
defined in Section 409A of the Code, as of the date of Executive’s separation
from service, then to the extent any amount payable under this Agreement
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon Executive’ s
separation from service and (iii) under the terms of this Agreement would be
payable prior to the six-month anniversary of Executive’ s separation from
service, such payment shall be delayed until the earlier to occur of (a) the
six-month anniversary of the separation from service or (b) the date of
Executive’s death. Any reimbursement payable to Executive pursuant to this
Agreement shall be conditioned on the submission by Executive of all expense
reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to Executive promptly following receipt
of such expense reports, but in no event later than the last day of the calendar
year following the calendar year in which Executive incurred the reimbursable
expense. Any amount of expenses eligible for reimbursement, or in-kind benefit
provided, during a calendar year shall not affect the amount of expenses
eligible for reimbursement, or in-kind benefit to be provided, during any other
calendar year. The right to any reimbursement or in-kind benefit pursuant to
this Agreement shall not be subject to liquidation or exchange for any other
benefit.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Executive has executed this instrument as of
this 31st day of December, 2008.

 

AirCell LLC By:  

/s/ Margee Elias

Margee Elias

/s/ Margee Elias

Margee Elias